Citation Nr: 1419550	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The appellant served on a period of active duty training from July 1992 to October 1992.  He also served in the Florida Army National Guard from October 1975 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

A review of the claims file shows that additional development is necessary before a decision on the merits of the claims can be reached.  

The Veteran served in the Florida Army National Guard from October 1975 to July 1996.  A service separation form shows that the Veteran served on a period of active duty for training from July 1992 to October 1992 and he had eleven months and twenty-two days of prior active service.  

The appellant contends that he has hearing loss and tinnitus attributable to his National Guard service.  Specifically, he claims that his occupational specialty in service was a communications maintainer which required wiring tanks on shooting ranges during live fire exercises or working in industrial high noise environments.  

The appellant's service medical records include a December 1980 examination which shows that the Veteran had elevated hearing thresholds in the left ear at 500, 1000, and 2000 Hertz.  The Veteran reported hearing loss on a report of medical history form prepared in conjunction with the December 1980 examination report.  The examiner noted a mild hearing deficit.  Similar audiometric findings were reported on audiograms performed at examinations dated in May 1984, June 1980, January 1994, and March 1996.  A May 1989 reference audiogram shows that the Veteran had elevated hearing thresholds in his left ear, particularly at 500, 1000, and 2000 Hertz, and was routinely exposed to hazardous noises.   

The appellant was not provided a VA examination to assess his claims for service connection.  In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claims.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In order to properly adjudicate the Veteran's claims, the Board finds that a VA audiology examination should be scheduled.  

Active military, naval, or air service includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(23), (24)  (West 2002); 38 C.F.R. § 3.6(a) (2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, consideration of the presumption of soundness and aggravation for the periods of ACDUTRA or INACDUTRA is not appropriate.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.306, 3.307, 3.309 (2013) 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the appellant's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus was caused or aggravated by a period of active duty training.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss or tinnitus was caused by inactive duty training.  

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

